Citation Nr: 0020670	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  99-07 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for major depression, 
currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1975 to 
March 1976.  


This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO), which denied an increased evaluation 
for the veteran's service-connected major depression, 
currently rated 50 percent disabling. 


FINDINGS OF FACT

1.  Disability attributable to the veteran's service-
connected major depression does not equal or more nearly 
approximate occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as obsessional rituals which interfere with routine activity; 
speech intermittently illogical, obscure or irrelevant; near 
continuous panic affecting the ability to function 
independently, appropriately, and effectively; spatial 
disorientation; an inability to establish (as opposed to 
difficulty establishing) and maintaining effective 
relationships.

2.  The veteran has had an episode of suicidal ideation, and 
does have near continuous depression affecting the ability to 
function independently, appropriately, and effectively, and 
some difficulty in adjusting to stressful situations. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for major depression have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.7 and Part 4, Code 9434 
(1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On a VA mental disorder examination in November 1996 the 
veteran related that after leaving service in 1975, he 
started working in the Federal building as a custodian.  
Later on, he said he passed the U. S. Postal examination and 
worked for the Post Office for 14 years.  He reportedly 
injured his back several years prior to this examination 
while shoveling snow and thereafter sought workmen's 
compensation.  The veteran reported that several months 
earlier he came to the VA mental health clinic seeking 
treatment for depression and was quite adamant on this 
examination that his current anxiety and depression was due 
to an inservice back injury, for which he is service 
connected.  Major depression was diagnosed.  The veteran's 
examiner noted that the veteran is suffering from major 
depression and that some of it might have to do with his 
constant back and neck pain.  He added, however, that it was 
essentially difficult to assess to what extent the veteran's 
depression was attributable to back pain and how much was due 
to recent surgery, marriage difficulties and/or his financial 
problems.  

On VA hospitalization in March 1997, the veteran was reported 
to have a chief complaint of feeling depressed with suicidal 
ideation.  The veteran dated his depression back to September 
1996 when his workmen's compensation in the Post Office 
expired and his lower back pain got worse to the point where 
he could not continue working.  In October 1996 he resigned 
from his 15-year job at the Post Office and underwent a 
colectomy for diverticulitis.  He reported that his third 
wife who was eight years younger than him and unemployed was 
very resentful of him noting that they have two small 
children at home and no source of income.  The veteran was 
reported to have two other children from a prior marriage for 
which he pays child support and that his ex-wife had begun 
legal proceedings to enforce his support payments.  The 
veteran reported that his marriage, ex-wife, financial 
difficulties and chronic disabling medical conditions have 
put him under a lot of stress.  On mental status examination 
on admission, the veteran was alert and oriented times three.  
He was fairly groomed and dressed, appeared sad and became 
tearful during the interview.  There was no psychomotor, 
agitation, retardation noted.  He was very cooperative and 
maintained good eye contact.  Speech was normal tone and 
rate, logical and coherent with good amount of spontaneous 
verbal output.  The veteran described his mood as very 
depressed but denied suicidal ideation.  Full range of 
affect, although tended toward being sad, was appropriate to 
mood and thought content.  His thoughts were goal-oriented 
and logical.  The veteran's memory was intact, immediate 
recall was 3/3, after minutes, recall was 3/3.  He was 
oriented to self, others, place and time.  His knowledge of 
general information was appropriate to educational background 
and he demonstrated good capacity for abstract thinking, good 
judgment and good insight.

It was noted on this hospitalization that the veteran 
reported staying home with his wife and children most of the 
time except for going to physical therapy.  He said that his 
present wife has been a source of a lot of stress as she has 
been very resentful towards him.  He added that argument at 
home and his worsening lower back pain has prevented him from 
taking care of his children as well as participating in 
sports.  

VA medical records dated between October 1996 and February 
1997 reflect that the veteran remained significantly 
depressed with complaints of multiple stressors, including 
arguing with his wife and financial problems.  A mental 
status examination in November 1996 noted the veteran to have 
a depressed mood and to be irritable with a constricted 
affect.  He demonstrated excellent eye contact.  Speech was 
intact, thoughts goal-directed with no delusions.  Major 
depression was the Axis I diagnosis.  The veteran's global 
assessment of functioning (GAF) scale score was 40.  These 
records also show that he was prescribed Prozac to treat his 
depression.

In a letter dated in November 1996, a VA physician stated 
that the veteran was treated in October 1996 for severe 
emotional problems, diagnosed with major depression and has 
been under treatment since that time.  It was noted that in 
addition to depression, the veteran suffers from high blood 
pressure, chronic back pain, diverticulitis and is status 
post colorectomy.  The veteran's physician stated that the 
veteran was not able to work at this time, has been unable to 
work since mid-September and that she does not anticipate his 
return to gainful employment anytime in the near future.  

In a memorandum received in July 1997, the veteran's 
employment supervisor reported that on numerous occasions, he 
has had to reprimand the veteran on his sick leave usage.  He 
stated that the veteran's major complaint has been back pain, 
which bothers him on the job.  

In a December 1997 memo, the RO observed that the veteran's 
VA examiner in December 1996 stated that some of the 
veteran's major depression might have to do with his constant 
back pain.  The examiner was requested to review the claims 
file and furnish an opinion on the causal relationship 
between the veteran's diagnosed depression and his service-
connected low back pain, cervical spine disorder.  

The veteran's November 1996 VA examiner reviewed the 
veteran's clinical history.  He stated that while it was 
difficult to know how much the veteran's marriage 
difficulties, financial difficulties and coping with his 
children add to his depression, it was very likely that the 
veteran's depressive episodes started with the service-
connected injury to the back. 

A VA outpatient treatment record dated in December 1997 
records that the veteran was being seen earlier than 
scheduled complaining of feeling quite depressed, with 
apparent recent crying spells, increased difficulty sleeping, 
erratic appetite and suicidal ideations.  He said his back 
continued to pain and that this was likely contributing to 
the severity of his depression.  He related feeling 
discouraged especially since he is not able to work.  The 
veteran's examiner concluded that with the back pain and 
severity of his depression, it is not likely that the veteran 
would be able to work at this time. 

Service connection for major depression secondary to service-
connected cervical spondylosis and low back pain was 
established by a January 1998 RO rating action which assigned 
a 50 percent disability rating.  The veteran was also granted 
entitlement in this rating decision to a total disability 
rating for compensation purposes based on individual 
unemployability.  

On VA examination in December 1998, in connection with his 
current claim, his examiner reviewed the veteran's medical 
records and medical history.  It was observed that the 
veteran had separated from his wife, was presently living 
with his sister and apparently intended to find his own place 
and live by himself.  It was also noted that the veteran was 
being followed by a VA physician and was being medicated.  It 
was noted that he has never actually attempted suicide but 
has had thoughts of suicide as well as thoughts of harming 
other people.  The veteran reported that he did some odd jobs 
for a few years after getting out of service and worked from 
1980 through 1994 with the Post Office.  He then received 
workmen's compensation for several years due to an injury.  
He reported continuing problems with his back and that he has 
not thought far enough ahead to consider if he could ever 
work again.  He further indicated that currently he is just 
trying to cope with people on a daily basis.  It was noted 
that the veteran had one prior psychiatric hospitalization in 
March 1997 for suicidal thoughts.  On mental status 
examination the veteran was described as casually dressed 
with adequate grooming and good eye contact.  He was 
cooperative and attentive with the examiner.  He was alert 
and oriented to person, place and time.  He showed no obvious 
psychomotor retardation or agitation.  His speech was 
spontaneous and of adequate volume.  His affect appeared 
constricted.  Thought content centered on ongoing medical and 
psychiatric problems as well as coping in his relationship to 
others.  His thought processes were coherent and showed no 
delusional features.  He appeared to be of perhaps average 
intellectual endowment and to have some insight into his 
condition.  He appeared to have fair judgment but was noted 
to have some slight concentration problems.  Major depressive 
disorder, rule out dysthymia was the Axis I diagnosis.  The 
GAF was 48.

Analysis

The veteran's claim for an increased evaluation for his 
service-connected depression is well grounded, meaning it is 
plausible.  The Board also finds that all relevant evidence 
has been obtained with regard to this claim and no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings (rating schedule) which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  Separate disability codes identify 
the various disabilities.  In evaluating the veteran's claim 
for increased evaluation for his service-connected major 
depression, the Board has taken into consideration the most 
recent medical findings in light of the applicable provisions 
of the rating schedule as well as the history of this 
disorder.  We have additionally noted the veteran's 
contention that this disorder is more severe than currently 
evaluated by VA.  Further, when there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

On November 7, 1996, prior to the veteran's claim for an 
increased evaluation for major depression, the rating 
criteria for mental disorders were revised.  The revised 
criteria provide that a 50 percent rating is to be assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, stereotype 
speech, panic attacks more than once a week; difficulty in 
understanding complex command; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent rating is assigned where 
there is occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine activity; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful situations (including 
work or work-like settings); inability to establish and 
maintain effective relationships.  

The veteran was assigned a GAF score of 48 on VA examination 
in December 1998.  The GAF scale considers psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health illness.  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders; 4th edition, (DSM-IV), 46-47 (1994).  A GAF score 
of 51 to 60 indicates that the examinee has moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  A GAF score of 41 to 50 indicates that the 
examinee has serious symptoms or a serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of 31 to 40 indicates 
that the examinee has some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school.  The veteran and his representative argue 
that the veteran's service-connected psychiatric disorder is 
more disabling than currently evaluated and observe that the 
veteran's GAF score of 48 indicates that his symptoms are 
serious.  

The Board finds after considering the GAF score in light of 
the entire evidence of record, that the veteran's current 
50 percent evaluation is consistent with the level of 
disability attributable to his service-connected major 
depression.  Here, the medical evidence of record is 
indicative of occupational and social impairment with reduced 
reliability and productivity.  It is not shown that the 
veteran has obsessional rituals, illogical speech, panic, 
impaired impulse control, spatial disorientation, and/or 
neglect of personal appearance.  The veteran does have 
continuous depression affecting the ability to function 
independently, had one episode of suicidal ideation in 1997, 
and possibly exhibits some difficulty in adapting to 
stressful situations, but these are not so severe as to more 
nearly approximate the criteria for the 70 percent rating.  

The Board acknowledges that the veteran has not worked since 
1994.  The record, however, shows that termination of his 
employment at that time and for that matter his present 
continued unemployment is attributed primarily to his 
service-connected back problems.  With regard to his social 
impairment the record shows that the veteran has had marital 
problems but such problems stem for the most part from 
physical and financial concerns.  The veteran maintains a 
continuing relationship with his sister as well as his 
children and has no problem maintaining personal hygiene.  
Social isolation is neither asserted nor demonstrated.  

In brief, after considering the GAF score in light of the 
entire evidence of record, the Board finds that the veteran 
does not have symptoms of major depression and related 
impairment more nearly approximating the criteria for a 
70 percent evaluation.  

In reaching its decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is approximately balanced 
such as to warrant its application.


ORDER

An increased evaluation for major depression is denied.  



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

